Case 2:21-mc-00690-WSS-LPL Document13 Filed 07/26/21 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

ZACHARIAH ROBERTSON individually and
on behalf of all others similarly situated,

Plaintiff | Civil Action No. 2:19-cv-1080
Vv. Hon. William S. Stickman IV
’ ENBRIDGE (U.S.) INC., Hon. Lisa Pupo Lenihan
| Defendant.

 

 

ZACHARIAH ROBERTSON individually and
on behalf of all others similarly situated,

 

 

Plaintiff, Civil Action No. 2:21-me-00690
v. Hon. William S. Stickman IV
ONSHORE QUALITY CONTROL Hon. Lisa Pupo Lenihan
SPECIALIST, LLC
Defendant.
ORDER OF COURT

Plaintiff Zachariah Robertson initiated this action on behalf of himself and others similarly
situated, alleging violations by Defendant Enbridge (U.S.) Inc. (“Enbridge”) of both the
Pennsylvania Minimum Wage Act and the Federal Fair Labor Standards Act. (No. 19-cv-1080
ECF No. 1). The case was referred to United States Magistrate Judge Lisa Pupo Lenihan for
pretrial proceedings in accordance with the Magistrate Judges Act, 28 U.S.C. §636(b)(1), and
Local Rules of Court 72.C and 72.D. On February 12, 2021, Plaintiffs filed a Motion for

Approval of Collective Action Settlement and Preliminary Approval of Class Action, and the
Case 2:21-mc-00690-WSS-LPL Document13 Filed 07/26/21 Page 2 of 4

Court entered an Order granting preliminary approval and setting a hearing for June 29, 2021.
(No. 19-cv-1080 ECF No. 272). The Court had to reschedule the hearing due to the pending
motions and the inability to give notice to full class members. The final approval hearing is now
set for September 1, 2021. (No. 19-cv-1080 ECF No. 323).

Currently pending before the Court is the Motion to Enforce Compliance in No. 21-mce-
690 (ECF No. 1), the Motion for Protective Order in No. 19-cv-1080 (ECF No. 312), and the
Motion to Enforce Subpoena in No. 19-cv-1080 (ECF No. 305). Essentially, third-party vendor
companies Onshore Quality Control Specialists, LLC (“Onshore”) and Avery Technical
Resources, Inc: (“Avery”) believe that the Notice of Settlement Agreement at No. 19-cv-1080
should not be sent to any of their employees who signed an arbitration agreement with them
containing class action and collective class action waivers. They contend that their employees
are not eligible to participate in any class/collective settlement. Avery and Onshore seek an
Order protecting them from any obligation to comply with the third-party subpoena served by
Plaintiffs. Magistrate Judge Lenihan issued a Report and Recommendation on these non-
dispositive matters. (No. 19-cv-1080 ECF No. 325; No. 21-mc-690 ECF No. 12). She
recommended that the Motion to Enforce Compliance in No. 21-mc-690 (ECF No. 1) be granted,
the Motion for Protective Order in No. 19-cv-1080 (ECF No. 312) be denied, and the Motion to
Enforce Subpoena in No. 19-cv-1080 (ECF No. 305) be granted. Timely Objections were filed
by Onshore and Avery. (No. 19-cv-1080 ECF No. 327).

After its de novo review of the record and consideration of the relevant pleadings, the
Court agrees with the analysis and disposition of the motions as set forth by Magistrate Judge
Lenihan in her Report and Recommendation. The Court, like Magistrate Judge Lenihan,

recognizes that there is no Third Circuit precedent on the issue of notice of a settlement for
Case 2:21-mc-00690-WSS-LPL Document13 Filed 07/26/21 Page 3 of 4

signors of an arbitration agreement in a class/collective FLSA case. In addition to its agreement
with her analysis of any relevant caselaw, it agrees that while the arbitration agreements may
have prevented Avery and Onshore employees from litigating the case, they do not prevent them
from participating in a settlement between Plaintiffs and Enbridge. Notice will be sent to inform
employees of their ability to participate in the settlement agreement. The Court is readily aware
of the fact, as pointed out by Magistrate Judge Lenihan:

These particular Vendor Companies sat back, allowed Enbridge to expend its

resources in discovery, motions, and negotiations, and now that Enbridge has

chosen to stop the litigation bleed, are stepping in to interfere with its attempt at

final resolution. Too little too late does not even begin to describe their actions.

Enbridge is the Defendant in this action, and it is not clear to this Court how

Onshore or Avery — or this Court — can force it to proceed in arbitration when it is

no longer asserting the arbitration agreement as a defense. If we were currently at

the conditional certification stage, and if Enbridge continued to indicate a

willingness to try to enforce the arbitration agreements, the Court would agree

with Onshore and Avery. Fatal to their argument is the fact that we are not.

Onshore and Avery argue that they do not need Enbridge’s consent to enforce

their own arbitration agreement. However, neither are defendants in this case.

They are merely entities subject to the power of a third-party subpoena.

(No. 19-cv-1080 ECF No. 325, p. 12; No. 21-mc-690 ECF No. 12, p. 12). Ultimately, the Court
wholeheartedly agrees with Magistrate Judge Lenihan that “the eligible class and collective
members include persons for whom Onshore and Avery have the necessary information to
provide notice to the class. The information requested by the subpoena is therefore relevant
under Rule 26.” (d.). Additionally, it concurs that no grounds for a protective order exist.

AND NOW, this 2 day of July 2021, the Court hereby OVERRULES the Objections
lodged (No. 19-cv-1080 ECF No. 327). Magistrate Judge Lenihan’s Report and
Recommendation (No. 19-cv-1080 ECF No. 325; No. 21-mc-690 ECF No. 12) is HEREBY
ADOPTED as the Opinion of the Court. IT IS FURTHER ORDERED that the Motion to

Enforce Compliance in No. 21-mc-690 (ECF No. 1) is GRANTED, the Motion for Protective
Case 2:21-mc-00690-WSS-LPL Document13 Filed 07/26/21 Page 4 of 4

Order in No. 19-cv-1080 (ECF No. 312) is DENIED, and the Motion to Enforce Subpoena in

No. 19-cv-1080 (ECF No. 305) is GRANTED.

BY THE COURT:

DAL S Sete
WILLIAM S. STICKMAN IV
UNITED STATES DISTRICT JUDGE

 
